This cause came on for further consideration upon the filing by respondent, Tobias H. Elsass, a.k.a. Tobias Harold Elsass, on December 9,1997, of an application for reinstatement to the practice of law. Upon consideration thereof,
IT IS ORDERED by this court that the application for reinstatement of respondent be, and hereby is, denied.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., not participating.